117 Ga. App. 79 (1968)
159 S.E.2d 454
WILLIAMS
v.
THE STATE.
43232.
Court of Appeals of Georgia.
Argued November 8, 1967.
Decided January 4, 1968.
John C. Tyler, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, John Stokes, for appellee.
PANNELL, Judge.
The defendant was tried and convicted upon an indictment containing two counts of burglary and sentenced to serve a term of three years on each count to be served consecutively. His motion for new trial was overruled and he appeals. There are 18 enumerations of error relating to admissions of evidence, motions for mistrial, and charges of the court, and the overruling of the motion for new trial on the general grounds only. Held:
1. In some instances the objections to the evidence were insufficient to raise any question for consideration (Croker v. State, 114 Ga. App. 492 (2) (151 SE2d 846); Deans v. Deans, 171 Ga. 664 (156 S.E. 691, 74 A.L.R. 222), or similar evidence was admitted without objection (American Family Life Ins. Co. v. Glenn, 109 Ga. App. 122 (2) (135 SE2d 442)), or the evidence was admitted temporarily and no later motion was made to rule it out (Lindsay v. State, 138 Ga. 818 (7) (76 S.E. 369)); Thurman v. State, 14 Ga. App. 543 (2) (81 S.E. 796)), and the other complaints as to the admission of evidence are clearly without merit.
2. Two motions for mistrial were based upon the alleged erroneous admission of prejudicial evidence where similar evidence was admitted without objection and are therefore without merit. Another motion for mistrial is without merit because the prosecuting attorney was properly commenting upon matters in evidence.
*80 3. The enumerations of error relating to the charge of the court are either without merit, or cannot be considered because proper objection was not made thereto as required by Section 17 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 31) as amended by Section 6 of the Act of 1966 (Ga. L. 1966, pp. 493, 498).
4. The evidence was sufficient to authorize a verdict on both counts, and there was no error in overruling the motion for new trial.
Judgment affirmed. Bell, P. J., and Whitman, J., concur.